Citation Nr: 9920989	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-19 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
lumbosacral strain.

2.  Entitlement to an increased disability evaluation for 
chondromalacia of the left knee with anterior cruciate 
ligament laxity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
osteoarthritis of the left knee with limited motion, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse

ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to December 
1979.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO), which increased the veteran's evaluation for 
chondromalacia of the left knee to 10 percent under 
Diagnostic Code 5257 and continued the noncompensable 
evaluation for the veteran's lumbosacral strain under 
Diagnostic Code 5295.

The veteran, his spouse, and his representative presented 
testimony before a hearing officer at a hearing at the RO in 
December 1998.  In a January 1999 rating decision, the RO 
continued the 10 percent disability evaluations for 
lumbosacral strain and chondromalacia of the left knee with 
anterior cruciate ligament laxity, and granted a separate 10 
percent evaluation for osteoarthritis of the left knee with 
limited motion under Diagnostic Code 5010.

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his lumbosacral strain and left 
knee disabilities to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  However, the RO determined that the case 
did not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claim (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board will address this issue 
further in the following decision.


FINDINGS OF FACT

1.  Lumbosacral strain is manifested by subjective complaints 
of pain.  There has been no objective evidence showing 
characteristic pain on motion, muscle spasm on extreme 
forward bending, loss of lateral spine motion, or marked 
limitation on forward bending attributable to the service-
connected lumbosacral strain.

2.  The veteran's chondromalacia of the left knee has been 
manifested by complaints of pain with objective evidence of 
some laxity.

4.  The veteran's osteoarthritis of the left knee has been 
manifested by complaints of pain, slight limitation of 
motion, and x-ray evidence of early narrowing of the medial 
aspect. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for lumbosacral 
strain have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1998).

2.  The criteria for an increased evaluation for 
chondromalacia of the left knee with anterior cruciate 
ligament laxity have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1998).

3.  The criteria for an increased evaluation for 
osteoarthritis of the left knee with limited motion have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.20, 4.40, 4.45, 4.59, and Diagnostic Codes 5010, 
5260-5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for his lumbosacral strain and his left knee 
disability to include chondromalacia of the left knee and 
osteoarthritis. 

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  The 
appellant's contentions regarding an increase in severity of 
the service-connected disabilities at issue since they were 
last evaluated by VA are deemed sufficient to render his 
claims plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1998), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown,  8 Vet. App. 202 (1995).

I.  Lumbosacral strain

Service medical records reveal that the veteran was seen in 
service complaining of low back pain.  The RO, in a May 1980 
rating decision, granted service connection for lumbosacral 
strain and assigned a noncompensable evaluation.  Subsequent 
to a March 1986 VA examination showing normal range of motion 
of the back and no abnormality on x-ray, the RO, in an April 
1986 rating decision, continued the veteran's noncompensable 
evaluation for the veteran's lumbosacral strain.

At an August 1998 VA examination, the veteran complained of 
constant back pain and difficulty bending and lifting 
objects.  The examiner noted that the veteran was 5 foot 6 
inches and weighed 270 lbs.  There was mild difficulty 
squatting and rising; however, he was able to walk on his 
heels and toes and stand on one leg at a time without 
difficulty.  He described his pain on a scale of 1 to 10 as a 
7, but at its worst an 8.5.  On evaluation, range of motion 
of the lumbosacral spine revealed flexion to 70 degrees, 
extension to 10 degrees, right lateral flexion to 10 degrees, 
left lateral flexion to 20 degrees, and bilateral rotation to 
20 degrees.  The examiner remarked that it did not appear 
that the veteran put forth his best effort as he was able to 
get up off the examination table and bend down to put his 
shoes on without difficulty.  No paraspinal tenderness or 
sacroiliac joint tenderness noted.  X-ray studies of the 
lumbosacral spine were unremarkable.  The impression was 
normal physical examination of the lumbosacral spine.  In an 
August 1998 rating decision, the RO continued the veteran's 
noncompensable evaluation.

The veteran disagreed with this evaluation.  As set forth in 
the Schedule for Rating Disabilities, a 10 percent evaluation 
is warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent evaluation is warranted for moderate 
limitation of motion of the lumbar spine.  Severe limitation 
of the lumbar spine warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  Lumbosacral 
strain with slight subjective symptoms only merits a 
noncompensable evaluation.  A 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  Lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position warrants a 20 percent evaluation.  A 
40 percent evaluation would be appropriate when there is 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).

An October 1998 private medical record shows that the veteran 
was seen complaining of back pain.  On evaluation, no muscle 
spasms were noted.  The diagnosis was musculoskeletal back 
pain secondary to obesity.  Private medical notations from 
October to December 1998 show that the veteran was seen for 
back problems.  The veteran's private physician stated that 
the veteran cannot squat, lift, or climb ladders due in part 
to osteoarthritis of the back.  In several notations, the 
physician stated that the veteran would be unable to work for 
specific periods of time.

At his December 1998 hearing, the veteran testified that he 
experiences constant pain in his low back that radiates up to 
his neck.  The veteran reported that he has pain when 
sitting, standing, walking, and bending.  According to the 
veteran, he experiences muscle spasms in his back about once 
every 2 weeks.  The veteran's spouse testified that she 
assisted the veteran in dressing and tying his shoes.  The 
veteran reported that he uses medicated cream and heating 
pads and takes Flexeril.  The veteran also testified that he 
has lost approximately 3 months of work due to his back 
disability.  The veteran testified that he was currently 
seeking vocational rehabilitation through the VA.

In a January 1999 injury history, a private physician 
examined the veteran and toured the veteran's place of 
employment.  The examiner opined that it did not appear that 
the veteran would be able to perform the essential job tasks 
of his position.  The examiner further determined that the 
veteran's employer could not reasonably accommodate the 
veteran's needs in view his medical restrictions.
In a February 1999 statement, the veteran reported that he 
had lost his job because he could no longer perform his job 
duties due to his back and knee disabilities.

While the veteran has complained of pain, there was no 
objective evidence of pain on range of motion at the most 
recent VA examination.  Moreover, while range of motion 
exercises on evaluation revealed some limitation of motion of 
the back.  The examiner remarked that the veteran apparently 
did not put forth his best efforts since following the 
examination he was able to get up from the examination table 
and bend over to put his shoes on without difficulty.  
Additionally, while the veteran's private physicians have 
stated that the veteran experiences back problems which 
restrict his ability to perform certain activities, there are 
no objective findings of limited range of motion or 
characteristic pain on motion.  There was no evidence of 
muscle spasm or weakness, musculature of the back was normal 
and the record establishes that there was no atrophy.  
38 C.F.R. § 4.40.  There was no evidence of more motion than 
normal and the veteran has not detailed excess fatigability.  
There has never been objective evidence of muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position or a positive Goldthwait's 
sign, description of a severe strain, marked limitation of 
motion or abnormal mobility on forced motion.  There was no 
indication of listing of the whole spine.  Moreover, at an 
October 1998 private examination, the physician stated that 
the veteran's musculoskeletal back pain was secondary to his 
obesity.  The veteran is not service connected for obesity.

As indicated above, the veteran contends that his low back 
disability is more severe than reflected by the 
noncompensable evaluation that is currently in effect, and 
that increased compensation should be assigned.  The veteran 
is competent to report what comes to him through his senses, 
i.e., that he experiences pain.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  While the veteran is certainly capable of 
providing evidence of symptomatology, a lay person is not 
generally capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms.  See Stadin v. Brown, 8 Vet.App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet.App. 69, 74 (1995); Routen v. 
Brown, 10 Vet.App. 183 (1997).   The physicians' expertise 
puts them in a better position to determine the
extent and cause of the disability.  In this case, private 
medical reports form a preponderance of the evidence that 
establishes that the veteran's current back impairment is not 
related to his service-connected lumbosacral strain.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.303(d), 
 4.7 (1998).

Furthermore, the Board observes that private medical 
notations dated from October to December 1998 indicate that 
the veteran has osteoarthritis of the back.  However, x-ray 
documentation of such diagnosis is not of record.  A x-ray 
evaluation of the back, at the most recent VA examination in 
August 1998, revealed unremarkable findings.  According to 
the Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010, osteoarthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  In the 
instant case, there has been no x-ray evidence to confirm the 
presence of osteoarthritis of the lumbar spine.  Thus, 38 
C.F.R. § 4.59 (1998) pertaining to factors of disability with 
any form of arthritis, including pain, is not applicable to 
this case. 

The Board concludes that the preponderance of the evidence is 
against a compensable evaluation for lumbosacral strain.  
Accordingly, the claim is denied.

II.  Left knee

Service medical records contain various reports of pain, 
swelling, and instability of the left knee.  At a March 1980 
VA examination, the veteran complained of left knee pain on 
walking long distances.  On evaluation, there was no 
tenderness or swelling and no crepitus on motion.  Range of 
motion of the knee was described as normal.  There was slight 
laxity and x-rays revealed a borderline depression at the 
medial tibial plateau.  In May 1980, RO established service 
connection for chondromalacia of the left knee and assigned a 
10 percent evaluation for that disability under Diagnostic 
Code 5257.  

On several occasions from July 1981 to March 1986, the 
veteran failed to report for examinations.  A March 1986 VA 
examination revealed full range of motion of the left knee.  
The cruciate and collateral ligaments of the left knee were 
stable.  There was moderate tenderness anteriorly.  X-rays 
revealed normal findings.  The assessment was no disease 
found.  In an April 1986 rating decision, the RO reduced the 
veteran's 10 percent evaluation to noncompensable for the 
period from July 1, 1981 to March 3, 1986 on the basis of 
insufficient evidence to evaluate during that period and 
continued the noncompensable evaluation thereafter. 

At an August 1988 VA examination, the veteran complained of 
knee pain when walking any distance and when kneeling.  On 
examination, his gait appeared be in genu valgus bilaterally; 
however examination did not indicate any definite genu 
valgus.  There was mild difficulty squatting and rising, but 
the veteran was able to walk on his heels and toes.  On 
evaluation of the knees, there was no tenderness or swelling 
noted.  The veteran did complain of pain in the lateral 
aspect on rotation and varus and valgus testing.  Drawer sign 
indicated some laxity of the anterior cruciate ligament, but 
the Lachman's test was negative.  Range of motion exercises 
revealed flexion to 115 degrees on active motion, flexion to 
120 degrees on passive motion, and extension to 0 degrees.  
The impression was unstable left knee.  In an August 1998 
rating decision, the RO increased the veteran's evaluation 
for chondromalacia of the left knee to 10 percent.  The 
veteran disagreed with this evaluation. 

A July 1998 VA medical record shows that the veteran was seen 
complaining of bilateral with knee pain.  On examination, 
there was peripatellar tenderness bilaterally greater on the 
left and moderate medial joint line tenderness on the left.  
There was no effusion and the knees were stable.  The 
assessment was bilateral patellofemoral knee pain.  An 
October 1998 private medical evaluation indicates that the 
veteran was complaining of knee pain.  On evaluation, there 
was tenderness over the left medial aspect of the left knee 
with no effusion or heat.  X-ray evaluation of the left knee 
revealed early narrowing of the medial aspect.  The diagnosis 
was knee pain, probable osteoarthritis.

Private medical notations from October 1998 to December 1998 
show determinations that the veteran cannot squat, bend, 
climb ladders, or work on his knees due to osteoarthritis in 
his knees.

At his December 1998 hearing, the veteran testified that he 
experiences constant pain in his knee, that he cannot walk 
any long distance due to knee pain, and that he has 
difficulty climbing stairs.  The veteran reported that his 
knee locked up approximately once per month.  The veteran 
stated that he took prescription medication as needed for his 
knee pain.  The veteran's spouse testified that the veteran 
could not get on his knees to do anything and that he did not 
sleep well because of his painful knee.

In a January 1999 rating decision, the RO continued the 10 
percent evaluation for chondromalacia of the left knee with 
anterior cruciate ligament laxity and granted a separate 
evaluation for osteoarthritis with limited motion of the left 
knee and assigned a 10 percent evaluation under Diagnostic 
Code 5010.

As noted above, in a January 1999 injury history, a private 
physician examined the veteran and toured the veteran's place 
of employment.  The examiner opined that it did not appear 
that the veteran would be able to perform the essential job 
tasks of his position.  The examiner further determined that 
the veteran's employer could not reasonably accommodate the 
veteran's needs in view his medical restrictions.
In a February 1999 statement, the veteran reported that he 
had lost his job because he could no longer perform his job 
duties due to his back and knee disabilities.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  38 C.F.R. § 4.14 (1998).  In Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In a precedent 
opinion dated August 14, 1998, the Acting General Counsel of 
the VA clarified that separate evaluations could be assigned 
under both the provisions 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 and Diagnostic Code 5257 for a knee disability 
encompassing an arthritic disorder.  VAOPGPREC 9-98 (Aug. 14, 
1998). 

According to 38 C.F.R. § 4.59 (1998), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.

The Court has held that:  

Read together, DC 5003, and § 4.59 thus 
state that painful motion of a major 
joint or groups caused by degenerative 
arthritis, where the arthritis is 
established by X-ray, is deemed to be 
limited motion and entitled to a minimum 
10 percent rating, per joint, combined 
under DC 5003, even though there is no 
actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  See also Hicks v. 
Brown, 8 Vet. App. 417 (1995).

In light of the above, the Board finds that the RO's 
determination to continue the veteran's 10 percent disability 
evaluation under 5257 and grant of a separate 10 percent 
evaluation for osteoarthritis of the left knee was 
appropriate.  Thus, the Board will evaluate each evaluation 
for increase separately.



A.  Left knee instability

As set forth in the Schedule for Rating Disabilities, slight 
recurrent subluxation or lateral instability of the knee 
warrants the assignment of a 10 percent disability 
evaluation.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).

The veteran is competent to report what comes to him through 
his senses, i.e., that he experiences pain.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  While the veteran is certainly 
capable of providing evidence of symptomatology, a lay person 
is not generally capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Routen v. Brown, 10 Vet.App. 183 (1997).   The 
physicians' expertise puts them in a better position to 
determine the extent and cause of the disability.  VA and 
private medical records show continued complaints of knee 
pain, findings of moderate medial joint line tenderness, and 
Drawer's sign indications of some laxity of the anterior 
cruciate ligament.  However, on examination no laxity or 
instability was noted.  Additionally, the veteran has not 
reported experiencing any instability of his left knee.  As 
noted above, the assignment of the next higher rating of 20 
percent is dependent upon a showing of moderate recurrent 
subluxation or lateral instability.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for 
chondromalacia with laxity of the anterior cruciate ligament 
of the left knee currently evaluated as 10 percent disabling.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5257 (1998).  Accordingly, the claim is denied.

B.  Osteoarthritis of the left knee

As noted above, according to Esteban, 6 Vet. App. at 262 and 
VA O.G.C. 23-97, the veteran is entitled to a separate rating 
under Diagnostic Codes 5003, 5010, and 5260-5261 for his 
osteoarthritis of the left knee.  Traumatic arthritis 
established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1998).  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  Limitation of flexion 
of the leg to 45 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  A 30 percent evaluation requires 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1998).  Limitation of extension of the leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1998).  The average normal range of motion of the knee 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (1998).  

In considering whether an evaluation is warranted under 
Diagnostic Codes 5260-5261, the Board notes that at the most 
recent VA examination, the examiner noted active range of 
motion of the left knee from 0 to 115 degrees and passive 
range of motion of the left knee from 0 to 120 degrees.  
Private medical reports showed complaints of pain with 
patella femoral tenderness and x-ray evidence of narrowing of 
the medial aspect of the left knee.  As noted above, under 
Layno, the veteran is clearly competent to testify on matters 
on which he has personal knowledge, which include those that 
come to him through his senses, such as pain.  Under 
Lichtenfels, the x-ray evidence of posttraumatic changes of 
the left knee along with the veteran's reports of pain and 
the indication of slight limitation of motion of the knee 
provide a basis for the 10 percent disability evaluation.  
However, the Board finds that a rating higher than 10 percent 
on the basis of arthritis is not appropriate as there is no 
competent evidence of limitation of knee extension to 15 
degrees or limitation of knee flexion to 30 degrees.  

In reaching this conclusion, the Board has considered the 
actual range of motion and the functional equivalent of the 
range of motion due to the factors expressed in DeLuca and 
the regulations.  The private physicians, the VA examiner or 
the veteran have not reported the existence of pain to the 
extent that it limits flexion or extension to the degrees 
warranted for an evaluation in excess of 10 percent.  Even 
when every reported range of motion reported is accepted as 
correct, the reported ranges of motion do not support an 
evaluation in excess of 10 percent.  While the veteran's 
difficulty in squatting and standing has been noted, the 
Board notes that at a recent VA examination, the veteran was 
able to stand on one leg at a time indicating good balance 
and strength.  Thus while there is some functional 
impairment, the Board finds that the level of the functional 
impairment warrants the assignment of the minimum compensable 
evaluation based on range of motion and no more.
.  
In essence, the preponderance of the evidence is against an 
increased evaluation for osteoarthritis of the left knee with 
limited motion and the claim is denied. 

III.  38 C.F.R. § 3.321

Finally, the Board notes that the veteran has reported that 
he lost his job due to his back and knee disabilities.  
However, at his December 1998 hearing, the veteran reported 
that he was seeking vocational rehabilitation through the VA.  
Moreover, while his private physician has placed certain 
restrictions on him related to his work, the record does not 
contain a finding that the veteran is unemployable due solely 
to his service-connected disabilities.  In the absence of 
additional evidence to suggest that the appellant's 
disabilities are of such an unusual nature to render the 
regular schedule inapplicable, it is not found that an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) is 
warranted.  



ORDER

An increased compensable evaluation for lumbosacral strain is 
denied.  An increased evaluation for chondromalacia of the 
left knee with laxity of the anterior cruciate ligament is 
denied.  An increased evaluation for osteoarthritis of the 
left knee with limited motion is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

